ORDER
UDIT STEVEN SHARMA of PENNINGTON, having tendered his resignation without prejudice from the bar of this State while suspended from the practice of law pursuant to an Order of the Court filed July 10, 1997, that requires respondent to satisfy certain conditions prior to reinstatement to practice;
And the Director of the Office of Attorney Ethics having recommended to the Court that the Court relax in this matter the requirement of Rule 1:20-22 that the resigning attorney be a member of the bar in good standing and accept respondent’s resignation without prejudice;
And good cause appearing;
It is ORDERED that the requirements of Rule 1:20-22(a) are hereby relaxed and the resignation without prejudice of UDIT STEVEN SHARMA of PENNINGTON, tendered otherwise in accordance with the provisions of Rule 1:20-22, be and hereby is accepted, effective immediately; and it is further
ORDERED that any subsequent application by respondent for membership in the bar of this State shall be subject to the terms and conditions of this Court’s Order of July 10, 1997, and made in accordance with the provisions of Rule 1:24.